DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2020 was considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “external device configured to receive electromagnetic waves emitted by the antenna of the biotelemetry device and/or send commands to the biotelemetry device” of claims 13 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-13 are objected to because of the following informalities: 
Claim 1, line 2: “(100)” should be deleted;
Claim 1, line 13: “radiofrequency” should be --radio frequency--;
Claim 1, line 19: --incident-- should be inserted before “electrical signal”;
Claims 2 and 4-12: the recitation of “Biotelemetry device” in the preamble should be replaced with --The biotelemetry device--;
Claim 3, line 1: “A biotelemetry device “should be replaced with --The biotelemetry device--;
Claim 8, lines 5 and 9: “radiofrequency” should be --radio frequency--;
Claim 8, line 6: “for” should be deleted;
Claim 8, line 7: --incident-- should be inserted before “electrical signal”;
Claim 8, line 10, “the entire electrical setpoint signal” should be --an entirety of the electrical setpoint signal--;
Claim 8, line 10: --up-- should be inserted after “pick”;
Claim 8, line 11: “up” should be deleted; 
Claim 9, line 3: “radiofrequency” should be --radio frequency--;
Claim 11, line 2 : “determine from” should be --determine, from--;
Claim 11, line 3: “coefficient a complex” should be --coefficient, a 
complex--; and
Claim 13, line 2: “cliam” should be --claim--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“External device” of claims 13-14 because it uses a generic placeholder (i.e., “device”) that is coupled with functional language without reciting sufficient structure to perform the recited function (i.e., “configured to receive electromagnetic waves emitted by the antenna of the biotelemetry device and/or send commands to the biotelemetry device” of claim 13 and “configured to determine from the reflection coefficient a complex impedance…” of claim 14) and the generic placeholder is not preceded by a structural modifier. 
The specification does not describe structure for performing the claimed function. For the purposes of examination, the limitation will be given its broadest reasonable interpretation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitation “external device” in claims 13-14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the written description is void of any corresponding structure or material for performing the entire claimed function. Therefore, the claim fails to comply with the written description requirement.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the electrical signal reflected by the radio antenna” in lines 15-16. Claim 1 also recites “reflection of a fraction of the incident electrical signal” in lines 10-11 and “a reflected electrical signal” in line 10. Due to the variations in wording, it is unclear which of the recitations in lines 10-11 is being referred to by “the electrical signal reflected by the radio antenna” in lines 15-16. For the purposes of examination, the recitation of “the electrical signal reflected by the radio antenna” in lines 15-16 will be interpreted to be “the reflected electrical signal”. Claims 2, 6-7, and 15 recite similarly unclear limitations, and the claims are rejected on similar grounds.
Claims 2-14 are rejected by virtue of their dependence from claim 1. 
Claim 2 recites “the first fraction picked up from the signal of the electrical setpoint signal” in lines 3-4. It is unclear how the first fraction can be picked up from the signal of the electrical setpoint signal. For the purposes of examination, the recitation will be interpreted to be “the first fraction of the electrical setpoint signal”. Claim 7 recites a similarly unclear limitation, so the claim is rejected on similar grounds.
Claim 3 is rejected by virtue of its dependence from claim 2. 
Claim 4 recites “the amplitude” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “an amplitude”.
Claim 4 recites “the phase” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “a phase”.
Claim 4 recites “the amplitude” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “an amplitude”.
Claim 4 recites “the first electrical comparison signal” and “the second electrical comparison signal” in lines 4-5. There are insufficient antecedent bases for these limitations in the claim. For the purposes of examination, the recitations will be interpreted to respectively be “a first electrical comparison signal” and “a second electrical comparison signal”
Claim 7 recites “the reference signal” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “a reference signal”. 
Claim 8 recites “the radiofrequency circuit being configured to, in the second operating mode, transmit the entire electrical setpoint signal to the radio antenna and pick no fraction of the electrical signal reflected by the radio antenna” in lines 9-11. Claim 1 recites “the radiofrequency circuit is configured to pick up a first fraction of the electrical setpoint signal, transmit to the radio antenna a second fraction of the electrical setpoint signal forming the incident electrical signal and pick up the electrical signal reflected by the radio antenna” in lines 13-16. According to claim 1, the radiofrequency circuit is configured to perform the recited steps regardless of which operating mode it is in. It is unclear how the radiofrequency circuit can also be configured to perform the steps of lines 9-11 of claim 8 while also being configured to perform the steps of lines 13-16 of claim 1. For the purposes of examination, claim 1 will be interpreted such that the radiofrequency circuit is configured to perform the steps in lines 13-16 in a first operating mode. Additionally, the recitation of “a first operating mode” in, line 3, claim 8 will be interpreted to be “the first operating mode”, and the Examiner suggests deleting the recitations in lines 5-8.  
Claim 8 recites “at least one switch configured to switch the radio frequency circuit form a first operating mode to a second operating mode and vice versa” and “the radiofrequency circuit configured to, in a second operating mode, transmit the entire electrical setpoint signal to the radio antennas and pick no fraction of the electrical signal reflected by the radio antenna”. The broadest reasonable interpretation of the claim indicates that a single switch can be used to place the radiofrequency circuit in the second operating mode. However, it is unclear, based on the specification, how a single switch is capable of performing that function. According to ¶ [0079] and Fig. 3B, a minimum of two switches are required to perform switching of operating modes. 
Claim 9 recites “an impedance matching parametered as a function of the determined reflection coefficient” in lines 3-4. Because “parametered” is not a word that has a plain and ordinary meaning and the specification does not define the word, it is unclear what relationship is imparted by the word “parametered”. Additionally, if the word was meant to be “parameterized”, it is not clear what “an impedance matching parameterized as a function of the determined reflection coefficient” means. For the purposes of examination, the recitation will be interpreted to be “an impedance matching based on the determined reflection coefficient”. 
Claim 10 recites “the operating frequency” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “an operating frequency”.
Claim 11 recites “the operating frequency” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “an operating frequency”. Claim 14 recites a similar limitation, so it is rejected on similar grounds. 
Claim 12 is rejected by virtue of its dependence from claim 11. 
Claim 12 recites “the biological environment” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “the biological medium”. 
Claim 12 recites “the electromagnetic properties” in lines 4-5. Claim 12 also recites “one or more electromagnetic properties” in line 2. If there is only one electromagnetic property, as recited in line 2, the relationship with the plurality of electromagnetic properties becomes unclear. For the purposes of examination, the recitation in lines 4-5 will be interpreted to be “the one or more electromagnetic properties”. 
Claim limitation “external device” in claims 13-14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the written description is void of any corresponding structure or material for performing the entire claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 15 recites “the incident electric signal” in line 7. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “an incident electric signal”. 
Claim 15 recites “the radio frequency circuit” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “a radio frequency circuit ”. The recitation of “a radiofrequency circuit” in line 13 of claim 15 will be interpreted to be “the radio frequency circuit”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11 and 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 11 recites “determine from the reflection coefficient a complex impedance of the antenna in the biological medium at the operating frequency of the radio antenna” in lines 2-4. The recitation of “the antenna in the biological medium” positively recites the antenna being in the biological medium, so the broadest reasonable interpretation encompasses a human organism. The Examiner suggests amending the recitation to recite “determine from the reflection coefficient a complex impedance of the antenna, when the antenna is in the biological medium, at the operating frequency of the radio antenna”. Claim 14 recites a similar limitation in lines 2-3, so the claim is rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0190646 A1 (Weinstein) (cited by Applicant) in view of US 2004/0249258 A1 (Tupin), US 2008/0234574 A1 (Hancock ‘574), and US 6,061,589 A (Bridges)
With regards to claims 1 and 15, Weinstein discloses a biotelemetry measurement method, the method being intended to be implemented by means of a biotelemetry device in a biological medium (¶¶ [0002], [0020] disclose diagnostic methods; Figs. 1, 6 and ¶ [0044] disclose a dielectrometric monitoring device 24 implanted in a thorax of a patient; ¶¶ [0016], [0046] disclose that the device may transmit data to a telemetry station, typically via a suitable short-range wireless link), wherein the biotelemetry device comprises: a transmitter configured to generate an electrical setpoint signal (Fig. 6 and ¶ [0055] disclose a transmitter 94 which transmits RF signals to probe 26); a radio antenna configured to transmit an electromagnetic wave by converting an incident electrical signal (Fig. 2 and ¶¶ [0048]-[0049] disclose a probe 26 that receives RF signals transmitted down cable 30. The Examiner notes that one of the electrodes 40, 42 necessarily converts the RF signal into an electromagnetic wave); a radio frequency circuit, interconnected between the microcontroller and the radio antenna (Fig. 6 and ¶ [0055] disclose a coupler 95 between the transmitter 94 and probe 26), the radio antenna being configured to, when the biotelemetry device is placed in the biological medium, be impedance mismatched with respect to the radio frequency circuit so as to generate a reflected electrical signal by reflection of a fraction of the incident electrical signal at the same time as the radio antenna emits the electromagnetic wave (¶¶ [0042], [0049] discloses a reflection of a signal from the probe being an indication of an impedance mismatch at the target tissue. The Examiner asserts that a fraction of the RF signals is reflected back from the probe at the same time as at least one electromagnetic wave is being emitted) in which the radiofrequency circuit is configured to pick up the electrical setpoint signal, transmit to the radio antenna the electrical setpoint signal forming the incident electrical signal and pick up the electrical signal reflected by the radio antenna (Fig. 6 depicts the coupler 95 receiving the RF signals from transmitter 94, transmit the RF signals to the probe 26, and pick up signals that are returned from the probe 26); in which a microcontroller is configured to determine a reflection coefficient (¶¶ [0056]- [0059] disclose the processing circuit 84 for deriving the complex impedance and permittivity, wherein a reflection coefficient is measured). 
Weinstein is silent with regards to whether the microcontroller is configured to generate an electrical setpoint signal. 
In a related medical device for generating a signal, Tupin discloses a microcontroller configured to send control signals for generating an electrical setpoint signal  (¶ [0021] discloses a controller 1 which provides control signals 1a to cause a pulse repetition frequency (PRF) generator 2 to create a pulse train used by a transmitter 3 which sends a series of pulses to an antenna 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microcontroller of Weinstein to incorporate that it is configured to send control signals for generating an electrical setpoint signal as taught by Tupin. The motivation would have been to provide a microcontroller which allows for a more precise generation of a transmitted signal. Additionally or alternatively, because both the arrangements of Weinstein and Tupin are capable of generating an electrical setpoint signal, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
Although Weinstein discloses sampling the input signals transmitted by the driver circuit 82 to be used as an amplitude and phase reference (¶ [0056] of Weinstein), the above combination is silent with regards to whether the radiofrequency circuit is configured to pick up a first fraction of the electrical setpoint signal, transmit to the radio antenna a second fraction of the electrical setpoint signal forming the incident electrical signal.
In a related medical system for classifying tissue, Hancock ‘574 discloses a circuit configured to pick up a first fraction of an electrical setpoint signal (¶ [0171] discloses a directional coupler 250 which diverts a portion of radiation from a source of microwave radiation 1 to be a reference signal, wherein the reference signal 255 is an input to a detector 100. The Examiner asserts that the directional coupler 250 receives all fractions/portions of the electrical setpoint signal), transmit to the radio antenna a second fraction of the electrical setpoint signal forming an incident electrical signal (¶ [0171] depicts the remaining portion of the microwave radiation being provided to the probe 5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler 95 of Weinstein to incorporate the circuitry for forming and receiving a reference signal as taught by Hancock ‘574. The motivation would have been to provide the circuit components for identifying a reference signal in order to provide a more accurate tissue classification. 
The above combination is silent with regards to whether the microcontroller is configured to determine, relative to the first fraction of the electrical setpoint signal, a reflection coefficient corresponding to the fraction of the electrical signal reflected by the radio antenna. 
In a related system for classifying tissue, Bridges discloses the determination, relative to a reference signal, a reflection coefficient corresponding to a reflected electrical signal (Col. 23, lines 5-30). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing circuit of the above combination of Weinstein in view of Tupin and Hancock ‘574 to incorporate the determination of the reflection coefficient as taught by Bridges. The motivation would have been to provide an automated method for the determination of the reflection coefficient and/or to allow for the more accurate determination of ensuing dielectric properties. 

 With regards to claim 4, the above combination teaches or suggests that the microcontroller is further configured to determine an electromagnetic parameter of the biological medium from the amplitude and the phase of a first electrical comparison signal and the amplitude and phase of a second electrical comparison signal (¶ [0056] of Weinstein discloses the determination of  amplitude and phase shift based on the reference signal and the returned signal in the determination of complex impedance and permittivity). 

With regards to claim 5, the above combination teaches or suggests that the radiofrequency circuit comprises a power divider configured to pick up the first fraction  of the electrical setpoint signal and generate the incident electrical signal (¶ [0171] of Hancock ‘574 discloses a directional coupler 250 which diverts a portion of radiation from a source of microwave radiation 1 to be a reference signal, wherein the reference signal 255 is an input to a detector 100). 

With regards to claim 6, the above combination teaches or suggests that the radio frequency circuit comprises a directional coupler configured to pick up the electrical signal reflected by the radio antenna (Fig 6 and ¶ [0055] of Weinstein disclose a directional coupler 95).  

With regards to claim 10, the above combination teaches or suggests that the reflection coefficient is, at the operating frequency of the radio antenna, less than -3dB (Fig. 13 and ¶ [0074] of Weinstein disclose that the reflection coefficient of the probe is less than -3 dB at different frequencies of the probe).  

With regards to claim 11, the above combination teaches or suggests that the microcontroller is further configured to determine from the reflection coefficient a complex impedance of the antenna in the biological medium at the operating frequency of the radio antenna (¶ [0056] of Weinstein discloses the derivation of the complex impedance based on the amplitude and phase shifts and/or the propagation delay of the received signal relative to the transmitted signal, taken as a function over the range of frequencies transmitted by the driver circuit).

With regards to claim 12, the above combination teaches or suggests that the microcontroller is further configured to determine one or more electromagnetic properties of the biological medium from a model linking the complex impedance of the antenna in free space to the complex impedance of the antenna in the biological environment and the electromagnetic properties (¶ [0059] of Weinstein discloses the derivation of complex permittivity based on the complex impedance, thereby indicating the relationship between complex permittivity and complex impedance; ¶ [0041] of Weinstein discloses the relationship between the complex permittivity in free space to that in the biological environment). 

With regards to claim 13, the above combination teaches or suggests a system comprising a biotelemetry device according to claim 1 and an external device configured to receive electromagnetic waves emitted by the antenna of the biotelemetry device and/or send commands to the biotelemetry device (¶¶ [0046]-[0047] of Weinstein discloses a station 32 for receiving raw impedance measurements and/or for configuring the program device 24 over the wireless link).

With regards to claim 14, the above combination teaches or suggests the external device is further configured to determine from the reflection coefficient a complex impedance of the antenna in the biological medium at the operating frequency of the radio antenna and to determine electromagnetic properties of the biological medium from a model linking the complex impedance of the antenna in free space to the complex impedance of the antenna in the biological medium and the electromagnetic properties (¶ [0046] of Weinstein discloses the processing of measurements to extract the dielectric properties and physiological conditions of the tissue; ¶ [0059] of Weinstein discloses the derivation of complex permittivity based on the complex impedance, thereby indicating the relationship between complex permittivity and complex impedance; ¶ [0041] of Weinstein discloses the relationship between the complex permittivity in free space to that in the biological environment).  

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein in view of Tupin, Hancock ‘574, and Bridges, as applied to claim 1 above, and further in view of US 2002/0077536 A1 (Diab). 
With regards to claim 2, the above combination is silent with regards to whether the microcontroller is further configured to obtain a first electrical comparison signal resulting from a comparison between a reference signal and the first fraction picked up from the signal of the electrical setpoint signal and to obtain a second electrical comparison signal  resulting from a comparison between the reference signal and the electrical signal reflected by the radio antenna.  
In a related medical system for signal processing, Diab discloses comparing signal portions with a secondary reference or a primary reference in order to remove a noise (¶ [0007]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first fraction and the reflected signal of the above combination of Weinstein in view of Tupin, Hancock ‘574, and Bridges to incorporate that they are compared with a reference signal as taught by Diab such that the microcontroller is further configured to obtain a first electrical comparison signal resulting from a comparison between a reference signal and the first fraction picked up from the signal of the electrical setpoint signal and to obtain a second electrical comparison signal  resulting from a comparison between the reference signal and the electrical signal reflected by the radio antenna. The motivation would have been to eliminate noise (¶ [0007]).

With regards to claim 3, the above combination teaches or suggests that the microcontroller is further configured to determine the reflection coefficient from the first electrical comparison signal and the second electrical comparison signal (see the above 103 analysis with regards to the determination of the reflection coefficient of the above combination in view of Bridges; see the above 103 analysis with regards to the comparison of the reflected signal and the first fraction with a reference signal of the above combination in view of Diab).

With regards to claim 7, the above combination is silent with regards to whether the radio frequency circuit comprises a reference receiver configured to compare the reference signal and the first fraction picked up from the signal of the electrical setpoint signal and a test receiver configured to compare the reference signal and the electrical signal reflected by the radio antenna.  
In a related medical system for signal processing, Diab discloses a receiver configured to compare a reference signal with signal portions in order to remove a noise (¶ [0007]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first fraction and the reflected signal of the above combination of Weinstein in view of Tupin, Hancock ‘574, and Bridges to incorporate that they are compared with a reference signal using a receiver as taught by Diab such that the radio frequency circuit comprises a reference receiver configured to compare the reference signal and the first fraction picked up from the signal of the electrical setpoint signal and a test receiver configured to compare the reference signal and the electrical signal reflected by the radio antenna. The motivation would have been to eliminate noise (¶ [0007]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weinstein in view of Tupin, Hancock ‘574, and Bridges, as applied to claim 1 above, and further in view of US 2010/0121318 A1 (Hancock ‘318).
With regards to claim 9, the above combination is silent with an impedance matching circuit, interconnected between the microcontroller and the radiofrequency circuit and configured to implement an impedance matching parametered as a function of the determined reflection coefficient
In a related system for applying radiofrequency energy, Hancock ‘318 discloses an impedance matching circuit, configured to implement an impedance matching parametered as a function of a reflection coefficient (¶¶ [0052], [0211], [0230] disclose a dynamic impedance matching dependent upon reflection coefficients). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuitry interconnected between the microcontroller and the radiofrequency circuit of the above combination to incorporate an impedance matching circuit, configured to implement an impedance matching parametered as a function of a reflection coefficient as taught by Hancock ‘318. The motivation would have been to provide a more accurate analysis of the tissue if the tissue’s characteristics vary. 


No Prior Art Rejection of Claim 8
	With regards to claim 8, the prior art does not teach or suggest “a radiofrequency circuit further comprises at least one switch configured to switch the radiofrequency circuit from a first operating mode to a second operating mode and vice versa” and “the radiofrequency circuit being configured to, in the second operating mode, transmit the entire electrical setpoint signal to the radio antenna and pick no fraction of the electrical signal reflected by the radio antenna up” along with the other features of claim 8. 
	Although the above combination of US 2013/0190646 A1 (Weinstein) (cited by Applicant) in view of US 2004/0249258 A1 (Tupin), US 2008/0234574 A1 (Hancock ‘574), and US 6,061,589 A (Bridges) in the rejection of claim 1 under 35 U.S.C. 103 includes a radiofrequency circuit configured for, in the first operating mode, picking up the first fraction of the electrical setpoint signal and the fraction of the electrical signal reflected by the radio antenna and for generating the incident electrical signal from the second fraction of the electrical setpoint signal (see the above 103 analysis), the above combination does not teach or suggest any switch configuration for operating the radiofrequency circuit to transmit the entire electrical setpoint signal to the radio antenna and pick up no fraction of the electrical signal reflected by the radio antenna. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791